DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 04/13/2021. The examiner acknowledges the amendments to claim 15. Claims 1-14 and 17-19 are cancelled. Claims 15-16 and 20-23 are subject to examination hereinbelow.  

Response to Arguments
Applicant's arguments filed 04/13/2021 regarding the USC 112(b) rejections of claims 15-16 and 20-23 have been fully considered but they are not persuasive. Claim 15 remains indefinite because it is unclear what the term “the sections are end to end” means. Does that mean the sections are between one end and another end?  Does that mean that every section has to have two ends that are adjacent two ends of two other sections? Additionally, that seems that it could either be physically end to end, or like systematically end to end.
Claims 16 and 20-23 are indefinite for depending on the indefinite subject matter of claim 15.
Applicant’s arguments with respect to the rejection(s) of claim(s) 15-16 and 20-23 under USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20050153346 to Schneider.

The current grounds of rejection may be overcome if Applicant were to amend last paragraph of claim 15 in the following manner:
a sample tube comprising a capillary channel in which the different breath portions occupy sections of volume of the capillary channel, where each of the sections has at least one end, the at least one end being directly coupled to by contacting an end of another adjacent section.
The examiner would be willing to discuss such a potential amendment in an interview.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 and 20-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is indefinite because it is unclear what the term “the sections are end to end” means. Does that mean the sections are between one end and another end?  Does that mean that every section has to have two ends that are adjacent two ends of two other sections? 
Claims 16 and 20-23 are indefinite for depending on the indefinite subject matter of claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 15-16 and 20-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20050177056 A1 to Giron, et al. (cited by Applicant, hereinafter Giron) in view of US 20050153346 to Schneider.
Regarding claim 15, Giron teaches a breath sampling apparatus [abstract] comprising:
a sensor (12) that identifies the beginning (60) and end (64) of a breath [0072, 0085], thereby dividing the breath pattern into different breath portions identifying the beginning and end of different breath portions [0043-0045, 0085] (Fig 6A);
a sample tube comprising a capillary channel (30) [0078] (Fig 2A);
a vacuum pump (16) that draws a gas sample from a person's breath into at least one sample tube [0070] (Fig 6A), the sample tube comprising gas from at least one breath and at least one breath portion [0043-0045, 0070]; and
a computer (14) to identify the location of gas in the sample tube corresponding to the beginning and end of the breath ([0043-0045, 0071, 0100], system is configurable to identify the metabolic state of the gas in a particular container location so as to “label” the containers comprising different breath portions with a metabolic state of a subject at the time the breaths in a particular container were collected), and corresponding to the beginning and end of the breath portion ([0043-0045, 0085], different containers can comprise a breath portion corresponding to the beginning of a breath pattern shown as baseline region (60) and a breath portion corresponding to the end of a breath pattern shown as plateau (64) in Fig. 5).
However, Giron does not teach the different breath portions occupy sections of volume of the capillary channel, and wherein the sections are end to end.
Schneider teaches a capillary channel (collectively 54, 64, 74) (Fig. 1) (para [0110]) in which the different breath portions (sample is obtained from the breath of an individual, para 
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Giron to have the different breath portions occupy sections of volume of the capillary channel, and wherein the sections are end to end based on the teachings of Schneider, because doing so would enable the device to develop a metabolic profile for a breath, as recognized by Schneider [0013].

Regarding claim 16, Giron in view of Schneider teach all the limitations of claim 15, and Giron further teaches an analyzer (62) that analyzes the different breath portions for a first parameter ([0020, 0096], VOC analyzer (62) can analyze a first parameter of a presence of acetone) (Fig. 6A).

Regarding claim 20, Giron in view of Schneider teach all the limitations of claim 15, and Giron further teaches the different breath portions are from a single breath [0043-0045, 0085] (Fig. 5).

Regarding claim 21, Giron in view of Schneider teach all the limitations of claim 15, and Giron further teaches the different breath portions are from different breaths ([abstract, 0085], 

Regarding claim 22, Giron in view of Schneider teach all the limitations of claim 16, and Giron further teaches the analyzer (62) analyzes the different breath portions for a second parameter ([0020, 0096], VOC analyzer (62) can analyze a second parameter of products of metabolism) (Fig. 6A).

Regarding claim 23, Giron in view of Schneider teach all the limitations of claim 15, and Giron further teaches the computer (14) comprises a processor that identifies a desired breath portion from the different breath portions by receiving measurements of a breathing pattern characteristic ([0043-0045, 0072, 0074, 0085], controller (14) functions as a processor by processing data to determine the timing of distribution to distribute different desired breath samples, identified from the different parts of the breathing pattern graph collected from capnographic breath sensor (12) shown in Fig. 5), and wherein the sample tube receives gas from the desired breath portion [0043-0045, 0070].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791